Case 1:20-mc-00212-AJN Document 38-17 Filed 06/26/20 Page 1 of 15




                      EXHIBIT 17
PART 46 - COSTS-SPECIAL CASES                                              https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part-46-cost...
                          Case 1:20-mc-00212-AJN Document 38-17 Filed 06/26/20 Page 2 of 15




          Contents of this Part

          Title                                                    Number
          I COSTS PAYABLE BY OR TO PARTICULAR
          PERSONS

          Pre-commencement disclosure and orders for               Rule 46.1
          disclosure against a person who is not a party

          Costs orders in favour of or against non-parties         Rule 46.2

          Limitations on court’s power to award costs in           Rule 46.3
          favour of trustee or personal representative

          Costs where money is payable by or to a child or         Rule 46.4
          protected party

          Litigants in person                                      Rule 46.5

          Costs where the court has made a group litigation        Rule 46.6
          order

          Orders in respect of pro bono representation             Rule 46.7

          II COSTS RELATING TO LEGAL
          REPRESENTATIVES

          Personal liability of legal representative for costs –   Rule 46.8
          wasted costs orders

          Basis of detailed assessment of solicitor and client     Rule 46.9
          costs

          Assessment procedure                                     Rule 46.10

          III COSTS ON ALLOCATION AND RE-
          ALLOCATION

          Costs on the small claims track and fast track           Rule 46.11

          Limitation on amount court may allow where a             Rule 46.12
          claim allocated to the fast track settles before trial

          Costs following allocation, re-allocation and non-       Rule 46.13
          allocation

          IV COSTS-ONLY PROCEEDINGS

          Costs-only proceedings                                   Rule 46.14




1 of 14                                                                                                                              22/06/2020, 09:31
PART 46 - COSTS-SPECIAL CASES                                             https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part-46-cost...
                          Case 1:20-mc-00212-AJN Document 38-17 Filed 06/26/20 Page 3 of 15

          V COSTS IN CLAIMS FOR JUDICIAL REVIEW

          Claims for judicial review: costs against             Rule 46.15
          interveners

          SECTION VI – JUDICIAL REVIEW COSTS
          CAPPING ORDERS UNDER PART 4 OF THE
          CRIMINAL JUSTICE AND COURTS ACT 2015

          Judicial review costs capping orders – general        Rule 46.16

          Applications for judicial review costs capping        Rule 46.17
          orders

          Court to consider making directions                   Rule 46.18

          Applications to vary judicial review costs capping    Rule 46.19
          orders




          Pre-commencement disclosure and orders for disclosure against a person who is not a
          party
          46.1

          (1) This paragraph applies where a person applies –

          (a) for an order under –

          (i) section 33 of the Senior Courts Act 1981; or

          (ii) section 52 of the County Courts Act 1984,

          (which give the court powers exercisable before commencement of proceedings); or

          (b) for an order under –

          (i) section 34 of the Senior Courts Act 1981; or

          (ii) section 53 of the County Courts Act 1984,

          (which give the court power to make an order against a non-party for disclosure of documents, inspection of property etc.).

          (2) The general rule is that the court will award the person against whom the order is sought that person’s costs –

          (a) of the application; and

          (b) of complying with any order made on the application.

          (3) The court may however make a different order, having regard to all the circumstances, including –




2 of 14                                                                                                                             22/06/2020, 09:31
PART 46 - COSTS-SPECIAL CASES                                              https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part-46-cost...
                          Case 1:20-mc-00212-AJN Document 38-17 Filed 06/26/20 Page 4 of 15

          (a) the extent to which it was reasonable for the person against whom the order was sought to oppose the application; and

          (b) whether the parties to the application have complied with any relevant pre-action protocol.

          Back to top


          Costs orders in favour of or against non-parties
          46.2

          (1) Where the court is considering whether to exercise its power under section 51 of the Senior Courts Act 1981 (costs are
          in the discretion of the court) to make a costs order in favour of or against a person who is not a party to proceedings, that
          person must –

          (a) be added as a party to the proceedings for the purposes of costs only; and

          (b) be given a reasonable opportunity to attend a hearing at which the court will consider the matter further.

          (2) This rule does not apply –

          (a) where the court is considering whether to –

          (i) make an order against the Lord Chancellor in proceedings in which the Lord Chancellor has provided legal aid to a party
          to the proceedings;

          (ii) make a wasted costs order (as defined in rule 46.8); and

          (b) in proceedings to which rule 46.1 applies (pre-commencement disclosure and orders for disclosure against a person
          who is not a party).

          Back to top


          Limitations on court’s power to award costs in favour of trustee or personal
          representative
          46.3

          (1) This rule applies where –

          (a) a person is or has been a party to any proceedings in the capacity of trustee or personal representative; and

          (b) rule 44.5 does not apply.

          (2) The general rule is that that person is entitled to be paid the costs of those proceedings, insofar as they are not
          recovered from or paid by any other person, out of the relevant trust fund or estate.

          (3) Where that person is entitled to be paid any of those costs out of the fund or estate, those costs will be assessed on the
          indemnity basis.




3 of 14                                                                                                                              22/06/2020, 09:31
PART 46 - COSTS-SPECIAL CASES                                                https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part-46-cost...
                          Case 1:20-mc-00212-AJN Document 38-17 Filed 06/26/20 Page 5 of 15

          Back to top


          Costs where money is payable by or to a child or protected party
          46.4

          (1) This rule applies to any proceedings where a party is a child or protected party and –

          (a) money is ordered or agreed to be paid to, or for the benefit of, that party; or

          (b) money is ordered to be paid by that party or on that party’s behalf.

          (‘Child’ and ‘protected party’ have the same meaning as in rule 21.1(2).)

          (2) The general rule is that –

          (a) the court must order a detailed assessment of the costs payable by, or out of money belonging to, any party who is a
          child or protected party; and

          (b) on an assessment under paragraph (a), the court must also assess any costs payable to that party in the proceedings,
          unless –

          (i) the court has issued a default costs certificate in relation to those costs under rule 47.11; or

          (ii) the costs are payable in proceedings to which Section II or Section III of Part 45 applies.

          (3) The court need not order detailed assessment of costs in the circumstances set out in paragraph (5) or in Practice
          Direction 46.

          (4) Where –

          (a) a claimant is a child or protected party; and

          (b) a detailed assessment has taken place under paragraph (2)(a),

          the only amount payable by the child or protected party is the amount which the court certifies as payable.

          (5) Where the costs payable comprise only the success fee claimed by the child’s or protected party’s legal representative
          under a conditional fee agreement or the balance of any payment under a damages based agreement, the court may
          direct that—

          (a) the assessment procedure referred to in rule 46.10 and paragraph 6 of Practice Direction 46 shall not apply; and

          (b) such costs be assessed summarily.

          (This rule applies to a counterclaim by or on behalf of a child or protected party by virtue of rule 20.3.)

          Back to top




4 of 14                                                                                                                                22/06/2020, 09:31
PART 46 - COSTS-SPECIAL CASES                                                  https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part-46-cost...
                              Case 1:20-mc-00212-AJN Document 38-17 Filed 06/26/20 Page 6 of 15

          Litigants in person
          46.5

          (1) This rule applies where the court orders (whether by summary assessment or detailed assessment) that the costs of a
          litigant in person are to be paid by any other person.

          (2) The costs allowed under this rule will not exceed, except in the case of a disbursement, two-thirds of the amount which
          would have been allowed if the litigant in person had been represented by a legal representative.

          (3) The litigant in person shall be allowed –

          (a) costs for the same categories of –

          (i) work; and

          (ii) disbursements,

          which would have been allowed if the work had been done or the disbursements had been made by a legal representative
          on the litigant in person’s behalf;

          (b) the payments reasonably made by the litigant in person for legal services relating to the conduct of the proceedings;
          and

          (c) the costs of obtaining expert assistance in assessing the costs claim.

          (4) The amount of costs to be allowed to the litigant in person for any item of work claimed will be –

          (a) where the litigant can prove financial loss, the amount that the litigant can prove to have been lost for time reasonably
          spent on doing the work; or

          (b) where the litigant cannot prove financial loss, an amount for the time reasonably spent on doing the work at the rate set
          out in Practice Direction 46.

          (5) A litigant who is allowed costs for attending at court to conduct the case is not entitled to a witness allowance in respect
          of such attendance in addition to those costs.

          (6) For the purposes of this rule, a litigant in person includes –

          (a) a company or other corporation which is acting without a legal representative; and

          (b) any of the following who acts in person (except where any such person is represented by a firm in which that person is
          a partner) –

          (i) a barrister;

          (ii) a solicitor;

          (iii) a solicitor’s employee;



5 of 14                                                                                                                                  22/06/2020, 09:31
PART 46 - COSTS-SPECIAL CASES                                                 https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part-46-cost...
                               Case 1:20-mc-00212-AJN Document 38-17 Filed 06/26/20 Page 7 of 15

          (iv) a manager of a body recognised under section 9 of the Administration of Justice Act 19851; or


          (v) a person who, for the purposes of the 2007 Act2, is an authorised person in relation to an activity which constitutes the
          conduct of litigation (within the meaning of that Act).

          Back to top


          Costs where the court has made a group litigation order
          46.6

          (1) This rule applies where the court has made a Group Litigation Order (‘GLO’).

          (2) In this rule –

          ‘individual costs’ means costs incurred in relation to an individual claim on the group register;

          ‘common costs’ means –

          (i) costs incurred in relation to the GLO issues;

          (ii) individual costs incurred in a claim while it is proceeding as a test claim, and

          (iii) costs incurred by the lead legal representative in administering the group litigation; and

          ‘group litigant’ means a claimant or defendant, as the case may be, whose claim is entered on the group register.

          (3) Unless the court orders otherwise, any order for common costs against group litigants imposes on each group litigant
          several liability for an equal proportion of those common costs.

          (4) The general rule is that a group litigant who is the paying party will, in addition to any liability to pay the receiving party,
          be liable for –

          (a)the individual costs of that group litigant’s claim; and

          (b)an equal proportion, together with all the other group litigants, of the common costs.

          (5) Where the court makes an order about costs in relation to any application or hearing which involved –

          (a) one or more GLO issues; and

          (b) issues relevant only to individual claims,

          the court will direct the proportion of the costs that is to relate to common costs and the proportion that is to relate to
          individual costs.

          (6) Where common costs have been incurred before a claim is entered on the group register, the court may order the
          group litigant to be liable for a proportion of those costs.




6 of 14                                                                                                                                 22/06/2020, 09:31
PART 46 - COSTS-SPECIAL CASES                                              https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part-46-cost...
                          Case 1:20-mc-00212-AJN Document 38-17 Filed 06/26/20 Page 8 of 15

          (7) Where a claim is removed from the group register, the court may make an order for costs in that claim which includes a
          proportion of the common costs incurred up to the date on which the claim is removed from the group register.

          (Part 19 sets out rules about group litigation.)

          Back to top


          Orders in respect of pro bono representation
          46.7

          (1) Where the court makes an order under section 194(3) of the 2007 Act –

          (a) the court may order the payment to the prescribed charity of a sum no greater than the costs specified in Part 45 to
          which the party with pro bono representation would have been entitled in accordance with that Part and in respect of that
          representation had it not been provided free of charge; or

          (b) where Part 45 does not apply, the court may determine the amount of the payment (other than a sum equivalent to
          fixed costs) to be made by the paying party to the prescribed charity by –

          (i) making a summary assessment; or

          (ii) making an order for detailed assessment,

          of a sum equivalent to all or part of the costs the paying party would have been ordered to pay to the party with pro bono
          representation in respect of that representation had it not been provided free of charge.

          (2) Where the court makes an order under section 194(3) of the 2007 Act, the order must direct that the payment by the
          paying party be made to the prescribed charity.

          (3) The receiving party must send a copy of the order to the prescribed charity within 7 days of receipt of the order.

          (4) Where the court considers making or makes an order under section 194(3) of the 2007 Act, Parts 44 to 47 apply, where
          appropriate, with the following modifications –

          (a) references to ‘costs orders’, ‘orders about costs’ or ‘orders for the payment of costs’ are to be read, unless otherwise
          stated, as if they refer to an order under section 194(3);

          (b) references to ‘costs’ are to be read as if they referred to a sum equivalent to the costs that would have been claimed
          by, incurred by or awarded to the party with pro bono representation in respect of that representation had it not been
          provided free of charge; and

          (c) references to ‘receiving party’ are to be read, as meaning a party who has pro bono representation and who would
          have been entitled to be paid costs in respect of that representation had it not been provided free of charge.

          Back to top




7 of 14                                                                                                                              22/06/2020, 09:31
PART 46 - COSTS-SPECIAL CASES                                                 https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part-46-cost...
                           Case 1:20-mc-00212-AJN Document 38-17 Filed 06/26/20 Page 9 of 15

          Personal liability of legal representative for costs – wasted costs orders
          46.8

          (1) This rule applies where the court is considering whether to make an order under section 51(6) of the Senior Courts Act
          19813 (court’s power to disallow or (as the case may be) order a legal representative to meet, ‘wasted costs’).

          (2) The court will give the legal representative a reasonable opportunity to make written submissions or, if the legal
          representative prefers, to attend a hearing before it makes such an order.

          (3) When the court makes a wasted costs order, it will –

          (a) specify the amount to be disallowed or paid; or

          (b) direct a costs judge or a district judge to decide the amount of costs to be disallowed or paid.

          (4) The court may direct that notice must be given to the legal representative’s client, in such manner as the court may
          direct –

          (a) of any proceedings under this rule; or

          (b) of any order made under it against his legal representative.

          Back to top


          Basis of detailed assessment of solicitor and client costs
          46.9

          (1) This rule applies to every assessment of a solicitor’s bill to a client except a bill which is to be paid out of the
          Community Legal Service Fund under the Legal Aid Act 19884 or the Access to Justice Act 19995 or by the Lord
          Chancellor under Part 1 of the Legal Aid, Sentencing and Punishment of Offenders Act 2012.


          (2) Section 74(3) of the Solicitors Act 19746 applies unless the solicitor and client have entered into a written agreement
          which expressly permits payment to the solicitor of an amount of costs greater than that which the client could have
          recovered from another party to the proceedings.

          (3) Subject to paragraph (2), costs are to be assessed on the indemnity basis but are to be presumed –

          (a) to have been reasonably incurred if they were incurred with the express or implied approval of the client;

          (b) to be reasonable in amount if their amount was expressly or impliedly approved by the client;

          (c) to have been unreasonably incurred if –

          (i) they are of an unusual nature or amount; and

          (ii) the solicitor did not tell the client that as a result the costs might not be recovered from the other party.




8 of 14                                                                                                                                 22/06/2020, 09:31
PART 46 - COSTS-SPECIAL CASES                                               https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part-46-cost...
                            Case 1:20-mc-00212-AJN Document 38-17 Filed 06/26/20 Page 10 of 15

          (4) Where the court is considering a percentage increase on the application of the client, the court will have regard to all
          the relevant factors as they reasonably appeared to the solicitor or counsel when the conditional fee agreement was
          entered into or varied.

          Back to top


          Assessment procedure
          46.10

          (1) This rule sets out the procedure to be followed where the court has made an order under Part III of the Solicitors Act
          1974 for the assessment of costs payable to a solicitor by the solicitor’s client.

          (2) The solicitor must serve a breakdown of costs within 28 days of the order for costs to be assessed.

          (3) The client must serve points of dispute within 14 days after service on the client of the breakdown of costs.

          (4) The solicitor must serve any reply within 14 days of service on the solicitor of the points of dispute.

          (5) Either party may file a request for a hearing date –

          (a) after points of dispute have been served; but

          (b) no later than 3 months after the date of the order for the costs to be assessed.

          (6) This procedure applies subject to any contrary order made by the court.

          Back to top




          Costs on the small claims track and fast track
          46.11

          (1) Part 27 (small claims) and Part 45 Section VI (fast track trial costs) contain special rules about –

          (a) liability for costs;

          (b) the amount of costs which the court may award; and

          (c) the procedure for assessing costs.

          (2) Once a claim is allocated to a particular track, those special rules shall apply to the period before, as well as after,
          allocation except where the court or a practice direction provides otherwise.

          Back to top


          Limitation on amount court may allow where a claim allocated to the fast track settles


9 of 14                                                                                                                               22/06/2020, 09:31
PART 46 - COSTS-SPECIAL CASES                                                     https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part-46-cost...
                            Case 1:20-mc-00212-AJN Document 38-17 Filed 06/26/20 Page 11 of 15
           before trial
           46.12

           (1) Where the court –

           (a) assesses costs in relation to a claim which –

           (i) has been allocated to the fast track; and

           (ii) settles before the start of the trial; and

           (b) is considering the amount of costs to be allowed in respect of a party’s advocate for preparing for the trial,

           it may not allow, in respect of those advocate’s costs, an amount that exceeds the amount of fast track trial costs which
           would have been payable in relation to the claim had the trial taken place.

           (2) When deciding the amount to be allowed in respect of the advocate’s costs, the court will have regard to –

           (a) when the claim was settled; and

           (b) when the court was notified that the claim had settled.

           (3) In this rule, ‘advocate’ and ‘fast track trial costs’ have the meanings given to them by Part 45 Section VI .

           Back to top


           Costs following allocation, re-allocation and non-allocation
           46.13

           (1) Any costs orders made before a claim is allocated will not be affected by allocation.

           (2) Where –

           (a) claim is allocated to a track; and

           (b) the court subsequently re-allocates that claim to a different track,

           then unless the court orders otherwise, any special rules about costs applying –

           (i) to the first track, will apply to the claim up to the date of re-allocation; and

           (ii) to the second track, will apply from the date of re-allocation.

           (3) Where the court is assessing costs on the standard basis of a claim which concluded without being allocated to a track,
           it may restrict those costs to costs that would have been allowed on the track to which the claim would have been allocated
           if allocation had taken place.

           Back to top



10 of 14                                                                                                                                    22/06/2020, 09:31
PART 46 - COSTS-SPECIAL CASES                                               https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part-46-cost...
                          Case 1:20-mc-00212-AJN Document 38-17 Filed 06/26/20 Page 12 of 15




           Costs-only proceedings
           46.14

           (1) This rule applies where –

           (a) the parties to a dispute have reached an agreement on all issues (including which party is to pay the costs) which is
           made or confirmed in writing; but

           (b) they have failed to agree the amount of those costs; and

           (c) no proceedings have been started.

           (2) Where this rule applies, the procedure set out in this rule must be followed.

           (3) Proceedings under this rule are commenced by issuing a claim form in accordance with Part 8.

           (4) The claim form must contain or be accompanied by the agreement or confirmation.

           (5) In proceedings to which this rule applies the court may make an order for the payment of costs the amount of which is
           to be determined by assessment and/or, where appropriate, for the payment of fixed costs.

           (6) Where this rule applies but the procedure set out in this rule has not been followed by a party –

           (a) that party will not be allowed costs greater than those that would have been allowed to that party had the procedure
           been followed; and

           (b) the court may award the other party the costs of the proceedings up to the point where an order for the payment of
           costs is made.

           (7) Rule 44.5 (amount of costs where costs are payable pursuant to a contract) does not apply to claims started under the
           procedure in this rule.




           Claims for judicial review: costs against interveners
           46.15

           (1) In this rule the terms “intervener” and “relevant party” have the same meaning as in section 87 of the Criminal Justice
           and Courts Act 2015 (“the 2015 Act”).

           (2) A relevant party may apply to the court for an order for an intervener to pay costs in accordance with section 87 of the
           2015 Act.

           (Section 87 of the 2015 Act applies to judicial review proceedings in the High Court and Court of Appeal.)



11 of 14                                                                                                                              22/06/2020, 09:31
PART 46 - COSTS-SPECIAL CASES                                                 https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part-46-cost...
                           Case 1:20-mc-00212-AJN Document 38-17 Filed 06/26/20 Page 13 of 15

           (Rule 54.17 makes provision for any person to be able to apply for permission to file evidence or make representations at
           the hearing of a judicial review.)

           Back to top




           Judicial review costs capping orders – general
           46.16

           (1) For the purposes of this Section—

           (a) “judicial review costs capping order” means a costs capping order made by the High Court or the Court of Appeal in
           accordance with sections 88, 89 and 90 of the 2015 Act; and

           (b) “the 2015 Act” means the Criminal Justice and Courts Act 2015.

           (2) This Section does not apply to a costs capping order under rule 3.19.

           (Rule 3.19 makes provision for orders limiting the amount of future costs (including disbursements) which a party may
           recover pursuant to an order for costs subsequently made.)

           Back to top


           Applications for judicial review costs capping orders
           46.17

           (1) An application for a judicial review costs capping order must—

           (a) be made on notice and, subject to paragraphs (2) and (3), in accordance with Part 23; and

           (b) be supported by evidence setting out—

           (i) why a judicial review costs capping order should be made, having regard, in particular, to the matters at sub-sections (6)
           to (8) of section 88 of the 2015 Act and sub-section (1) of section 89 of that Act;

           (ii) a summary of the applicant’s financial resources;

           (iii) the costs (and disbursements) which the applicant considers the parties are likely to incur in the future conduct of the
           proceedings; and

           (iv) if the applicant is a body corporate, whether it is able to demonstrate that it is likely to have financial resources
           available to meet liabilities arising in connection with the proceedings.

           (2) Subject to paragraph (3), the applicant must serve a copy of the application notice and copies of the supporting




12 of 14                                                                                                                                22/06/2020, 09:31
PART 46 - COSTS-SPECIAL CASES                                                  https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part-46-cost...
                           Case 1:20-mc-00212-AJN Document 38-17 Filed 06/26/20 Page 14 of 15
           documents on every other party.

           (3) On application by the applicant, the court may dispense with the need for the applicant to serve the evidence setting
           out a summary of the applicant’s financial resources on one or more of the parties.

           (4) The court may direct the applicant to provide additional information or evidence to support its application.

           Back to top


           Court to consider making directions
           46.18 If the applicant is a body corporate, and the evidence supporting its application in accordance with rule 46.17(1)
           (b)(iv) sets out that it is unable to demonstrate that it is likely to have financial resources available to meet liabilities arising
           in connection with the proceedings, the court must consider giving directions for the provision of information about the
           applicant’s members and their ability to provide financial support for the purposes of the proceedings.

           Back to top


           Applications to vary judicial review costs capping orders
           46.19

           (1) An application to vary a judicial review costs capping order must be made on notice and, subject to paragraphs (2) and
           (3), in accordance with Part 23.

           (2) Subject to paragraph (3), the applicant must serve a copy of the application notice and copies of any supporting
           documents on every other party.

           (3) If the application is supported by evidence setting out a summary of the applicant’s financial resources, the court may,
           on application by the applicant, dispense with the need for the applicant to serve such evidence on one or more of the
           parties.

           Back to top


           Footnotes
            1.     1985 c. 61. Section 9 was amended by the Courts and Legal Services Act 1990, section 125(3), (7), Schedules 18
                   and 20; the Access to Justice Act 1999 section 106, Schedule 15 Part II; S.I. 2000/1119 regulation 37(3), Schedule 4
                   paragraph 15; the Legal Services Act 2007, section 177, 210, Schedule 16, Part 2, paragraphs 80 and 81 and
                   Schedule 23; S.I. 2001/1090, regulation 1, 9, Schedule 5 paragraph 12; S.I. 2011/1716 article 4. Back to text
            2.     2007 c.29. Back to text
            3.     1981 c.54. Back to text
            4.     1988 c.34. Back to text
            5.     1999 c.22. Back to text
            6.     1974 c.47. Section 47(3) was amended by the Legal Services Act 2007, section 177, Schedule 16, Part 1,
                   paragraphs 1, 69(b). Back to text




13 of 14                                                                                                                                 22/06/2020, 09:31
PART 46 - COSTS-SPECIAL CASES                       https://www.justice.gov.uk/courts/procedure-rules/civil/rules/part-46-cost...
                   Case 1:20-mc-00212-AJN Document 38-17 Filed 06/26/20 Page 15 of 15




14 of 14                                                                                                      22/06/2020, 09:31
